The third-party plaintiff in its third-party complaint asserts that it -was not in control of the premises where the accident occurred, and it unequivocally disavows any negligence on its part. Consequently, there is no valid basis for a claim over against the third-party defendant pursuant to section 193-a of the Civil Practice Act (Kile v. Riefler Bros. Contrs., 282 App. Div. 1000; Wolf v. La Rose & Sons, 272 App. Div. 932, affd. 298 N. Y. 597; Resnick v. City of New York, 286 App. Div. 861). Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.